1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***

6
      LAUSTEVEION JOHNSON,
7
                            Plaintiff,
8                                                            2:17-CV-02304-RFB-VCF
      vs.                                                    ORDER
9     REGINA BARRETT, et al.,
10                           Defendant.

11

12          Before the court is Defendants’ Motion to Revoke Plaintiff’s Pauper Status (ECF No. 20).
13          Under Local Rule LSR 1-5, “[t]he court may…revoke leave to proceed in forma pauperis if the
14   party to whom leave was granted becomes capable of paying the complete filing fee.” In this case,
15   subsequent to Plaintiff filing his application to proceed in forma pauperis, Plaintiff received a $25,000
16   settlement award. (ECF No. 20 at 2). Records indicate Plaintiff currently has over $5,000 in his trust
17   accounts. The court finds that Plaintiff can pay the complete filing fee.
18          Accordingly,
19          IT IS HEREBY ORDERED that the Defendants’ Motion to Revoke Plaintiff’s Pauper Status (ECF
20   No. 20) is GRANTED.
21          IT IS FURTHER ORDERED that Plaintiff has until May 24, 2019 to pay the complete filing
22   fee. Failure to timely pay the filing fee will result in a recommendation for dismissal without prejudice.
23   The current civil filing fee is $350 plus $50 administrative fee for a total of $400.
24

25
1           IT IS FURTHER ORDERED that Plaintiff’s Motion for Issuance and Service of Summons for

2    Ryan Gilmore (ECF NO. 18) and Motion to Conduct Discovery (ECF NO. 19) are DENIED without

3    prejudice. Plaintiff may refile these two motions after payment of the filing fee.

4                                                     NOTICE

5           Under Local Rule IB 3-2, any objection to this Order must be in writing and filed with the Clerk

6    of the Court within 14 days. The Supreme Court has held that the courts of appeal may determine that an

7    appeal has been waived due to the failure to file objections within the specified time. (See Thomas v. Arn,

8    474 U.S. 140, 142 (1985)). This circuit has also held that (1) failure to file objections within the specified

9    time and (2) failure to properly address and brief the objectionable issues waives the right to appeal the

10   District Court’s order and/or appeal factual issues from the order of the District Court. (See Martinez v.

11   Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th

12   Cir. 1983)).

13          Pursuant to LSR 2-2, the Plaintiff must immediately file written notification with the court of any

14   change of address. The notification must include proof of service upon each opposing party or the party’s

15   attorney. Failure to comply with this Rule may result in dismissal of the action. (See LSR 2-2).

16          DATED this 24th day of April, 2019.
                                                                   _________________________
17                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
